DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Specification filed July 26, 2021 are received and entered.
2.	Claims 1 – 3, 6 – 7, and 10 are amended.  Claims 1 – 11 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this action, claims 1 – 11 are allowed over the prior art.

Response to Arguments / Amendment
5.	The objections to claims 2 and 3 are WITHDRAWN in view of the Amendment.

Reasons for Allowance
6.	Claims 1 – 11 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Hirakata (U.S. Pub. 2017/0025444), Fukuchi et al. (U.S. Pub. 2005/0244995), Zhang et al. (U.S. Pub. 2018/0335677), Chen et al. (U.S. Pub. 2021/0011342), Oh et al. (U.S. Pub. 2011/0227851), Yanagisawa (U.S. Pub. 2014/0028961), and Park et al. (U.S. Pub. 2019/0267440).
Regarding claim 1, neither Hirakata nor Fukuchi nor Zhang nor Chen nor Oh nor Yanagisawa nor Park teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined to teach:
“wherein the intermediate layer comprises an opening portion, a first surface, and a second surface,
wherein the opening portion overlaps with the conductive film,
wherein the opening portion comprises a first side end portion in the first surface, and a second side end portion in the second surface,
wherein the first side end portion is in contact with the conductive film,
wherein the second side end portion is not in contact with the conductive film”.
Regarding claim 11, neither Hirakata nor Fukuchi nor Zhang nor Chen nor Oh nor Yanagisawa nor Park teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined to teach:
“wherein the intermediate layer comprises a first surface and a second surface,
wherein the first surface comprises a first region,
wherein the first region is in contact with the conductive film, …
wherein the second surface comprises a third region,
wherein the third region is in contact with the active region, and
wherein in the second step, the functional layer or the process substrate is bent,
the intermediate layer is separated from the conductive film at the first region, and
the intermediate layer is separated from the active region at the third region.”
Regarding claims 2 – 10, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626